Citation Nr: 1139048	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-46 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC), pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1940 to September 1945 and from April 1947 to December 1961.  He died in July 2007.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2007 and August 2008 rating decisions in which the RO denied service connection for cause of the Veteran's death.  In January 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

The Board notes, initially, that in a February 2009 letter, the RO informed the appellant that it was not accepting the January 2009 report of contact as an NOD.  An NOD is defined as a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination of the RO and a desire to contest the result.  See 38 C.F.R. § 20.201 (2010).  Thus, the appellant submitted correspondence in March 2009 which clearly indicated that she wished to appeal the decision denying service connection for cause of the Veteran's death.  As this document constitutes a valid NOD, the RO appropriately issued the SOC in September 2009.

The Board also notes that, in the September 2009 SOC, the RO addressed whether the appellant was entitled to DIC benefits based on service connection for the cause of the Veteran's death and pursuant to 38 U.S.C.A. § 1318 (West 2002).  The October 2009 substantive appeal reflects the appellant's intent to appeal all issues addressed in the SOC.  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

In response to the appellant's request for a Board hearing in Washington, DC, a December 2010 letter informed the appellant that her hearing was scheduled in February 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2010).  

In September 2011, a Deputy Vice Chairman of the Board granted the motion of the appellant's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  As reflected on his death certificate, the Veteran died from acute or chronic renal failure due to or as a consequence of diabetes.

3.  At the time of the Veteran's death in July 2007, service connection was in effect for bilateral macular degeneration (rated as 70 percent disabling since January 2003), status post fracture of the proximal phalanx left great toe with degenerative joint disease (rated as 10 percent disabling since January 2003), and residuals of anal fistula and conversion reaction (each rated as 0 percent (noncompensable) since September 1964); a total based on individual unemployability due to service-connected disability (TDIU) had been in effect since January 16, 2003.

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.

6.  The Veteran, who died more than 46 years after his discharge from service, was not rated totally disabled due to service- connected disabilities for 10 continuous years immediately preceding death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).

2.  The claim for DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Pertinent to the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Regarding the claim for service connection for the cause of the Veteran's death, the Board points out that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2007 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate a claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  

The Board points out that, while the September 2007 letter did not specifically provide the appellant notice of the Veteran's service-connected disabilities at the time of his death, on these facts, such omission is harmless.  Written statements by and on behalf of the appellant clearly indicate an awareness of these requirements and of the disabilities for which service connection was in effect.  Various letters and appellate documents  show that the appellant and her representative are clearly aware that, at the time o the Veteran's death, service connection was in effect for bilateral macular degeneration, status post fracture, proximal phalanx left great toe with degenerative joint disease, residuals anal fistula and conversion reaction, but not for renal failure, and  at the time of his death, and of the evidence and information required to substantiate the claim on the basis of the theory of contributory causation.  The appellant has thus demonstrated an awareness of what is needed to substantiate her claim for service connection for the cause of the Veteran's death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service medical records, VA and private medical records, and the September 2008 death certificate.  Also of record and considered in connection with the appeal are various written statements provided by the appellant, and by her representative, on her behalf.  

The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.  Although no VA medical opinion has been obtained in conjunction with the cause of death claim, as explained in more detail below, there is no duty to obtain a medical opinion in connection with this claim. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

As reflected on his death certificate, the Veteran died in July 2007 from acute or chronic renal failure due to or as a consequence of diabetes.  

In a March 2009 statement, the appellant contends generally that the Veteran's service-connected eye disability led to his "long term disability."  

After a full review of the record, including the medical evidence, as well as statements by the appellant and those made on her behalf, the Board finds that service connection for the cause of the Veteran's death is not warranted.

The Veteran's service records are completely negative for any findings or diagnoses of chronic (or acute) renal failure or diabetes mellitus. 

Post service, private and VA medical records reflect that the Veteran had a history of renal disorder and chronic renal failure.  However, none of the medical evidence supports a finding that there exists any medical relationship whatsoever between the Veteran's military service and the acute or chronic renal failure or diabetes mellitus  that led to his death.

The Board acknowledges that no VA medical opinion in connection with the appellant's claim for service connection for cause of the Veteran's death has been obtained.  On these facts, however, no such examination or opinion is required.

In DIC claims, VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit".  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In the present case, as noted, the Veteran's underlying cause of death listed on his death certificate is acute or chronic renal failure due to or as a consequence of diabetes.  There is no competent, persuasive evidence or opinion even suggesting that either disease had its onset during service or that either disease, diagnosed many years post-service, was otherwise medically-related to service or to any service-connected disability.  In the absence of any competent evidence indicating a potential link, the Board concludes that a medical opinion is not necessary to substantiate the appellant's claim.  See, e.g., Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).
 

The Board notes the appellant's general assertion that Veteran's service-connected eye disability led to the his "long term disability". However, to whatever extent the appellant and/or her representative attempt to establish that a service-connected disability caused or contributed substantially or materially to cause the Veteran's death on the basis of lay assertions, alone, the Board points out that no such assertions provides competent, probative evidence of the required nexus; as laypersons not shown to have appropriate medical education, training and/or expertise, neither is competent to offer an opinion on any medical matter upon which this claim turns.   See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to cause the Veteran's death, and that, therefore, the claim for service connection for the cause of the Veteran's death must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B. DIC

DIC benefits may be awarded to a surviving spouse upon the service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  If the veteran's death is not determined to be service connected, a surviving spouse may still be entitled to benefits.

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the Veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  A "deceased veteran" also includes a former prisoner of war (POW) who died after September 30, 1999 with a service-connected disability rated totally disabling for not less than one year immediately preceding death.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

At the time of the Veteran's death in July 2007, service connection was in effect for bilateral macular degeneration (rated as 70 percent disabling since January 2003), status post fracture of the proximal phalanx left great toe with degenerative joint disease (rated as 10 percent disabling since January 2003), and residuals of anal fistula and conversion reaction (each rated as 0 percent (noncompensable) since September 1964); a TDIU had been in effect since January 16, 2003.

In this case, the Veteran died on July [redacted], 2007.  Thus, his TDIU had only been in effect for 4 years prior to his death.   There is simply no evidence to change the fact that the Veteran, who died over 46 years after his discharge from service (rendering inapplicable the 5-year provision), had no service-connected disability rated as totally disabling for at least 10 years prior to his death.  Furthermore, the evidence also does not reflect that the Veteran was a POW.  The Board also notes that neither the appellant nor her representative has raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and the burden of proof for establishing, a CUE claim).

For all the foregoing reasons, the Board must conclude that the Veteran was not a "deceased veteran" as defined in 38 U.S.C.A. § 1318(b), and that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318(a).  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


